303 F.2d 444
Charles HOJNOWSKI and Marie Hojnowskiv.SAFEWAY TRAILS, INC., Appellant.
No. 13842.
United States Court of Appeals Third Circuit.
Argued April 27, 1962.Decided May 9, 1962.

Appeal from the United States District Court for the Eastern District of Pennsylvania; J. Cullen Ganey, Judge.
John F. Naulty, Philadelphia, Pa., for appellant.
Gray, Anderson & Schaffer, Philadelphia, Pa.  (Cormac J. Malloy, Philadelphia, Pa. of counsel), for appellee.
Before HASTIE, FORMAN and SMITH, Circuit Judges.
PER CURIAM.


1
This personal injury case was tried to a judge sitting without a jury.  The evidence justified the court's findings of fact which in turn justified the imposition of liability upon appellant.  The verdict was not excessive in the light of the plaintiff's evidence.


2
The judgment will be affirmed.